Citation Nr: 0420441	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dementia with 
prominent aphasic symptoms.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from January 
1978 to March 1980, and 18 years, 3 months and 23 days of 
prior active service.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At present, after remand to the RO in July 2003 
for additional development, the veteran's case is once again 
before the Board for appellate review.  

The Board notes that, at the request of the veteran, he was 
scheduled for a hearing before a traveling Veterans Law Judge 
(VLJ) on February 2, 2001, and before a hearing officer at 
the RO on April 5, 2001.  However, per VA forms 119 (Report 
of Contact) dated February 2, 2001 and April 6, 2001 
respectively, the veteran indicated that he desired to cancel 
the hearings, as he was not able to attend to the hearings.  
As the record does not contain further indication that the 
veteran has requested that the hearings be rescheduled, the 
Board deems the veteran's requests for hearings withdrawn.  
See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The competent medical evidence does not show that the 
claimed dementia with prominent aphasic symptoms is related 
to the veteran's active service. 

3.  The competent medical evidence does not show that the 
claimed lung disorder, to include as secondary to Agent 
Orange exposure, is related to the veteran's active service.

4.  There is competent medical evidence that the veteran's 
hearing loss is related to active service. 


CONCLUSIONS OF LAW

1.  The claimed dementia with prominent aphasic symptoms was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  

2.  The claimed a lung disorder, to include as secondary to 
Agent Orange exposure, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).  

3.  The claimed hearing loss was incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for the above claims via the July 1998 
rating decision, the March 1999 statement of the case, and 
the January 2004 supplemental statement of the case.  In 
addition, via October 2002 and January 2004 RO letters, and 
the January 2004 supplemental statement of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including the service medical records, and post-service 
treatment records and examination reports.  As no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

Further, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, a rating decision, 
statement of the case and supplemental statement of the case, 
he has been advised of the evidence considered in connection 
with his appeal and what information VA and the claimant 
would provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases if manifested 
to a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2003).  Currently, there is 
a presumption of exposure to herbicide agents for all 
veterans who served in the Republic of Vietnam during the 
Vietnam era.  See the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Moreover, service connection for residuals of 
exposure to Agent Orange can also be established by showing 
that a disorder is in fact causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

I.  Dementia with Prominent Aphasic Symptoms.

With respect to the evidence of record, the service medical 
records are negative for any complaints of or treatment for 
dementia or dementia related symptoms.  The veteran was 
discharged from active service in March 1980.  Subsequently, 
about 17 years later in August 1997, the veteran was seen by 
service department health care providers which, upon a 
magnetic resonance (MR) Scan of the veteran's brain, found 
that given the veteran's history of cognitive functioning and 
remote history of alcohol use, the veteran's symptoms were 
consistent with a more global dementing process.  The veteran 
was diagnosed with diffuse atrophy advanced for the veteran's 
age.

November 1997 records from the Vanderbilt University Medical 
Center show that neurological evaluation of the veteran 
revealed findings strongly suggestive of dementia, albeit 
chiefly involving the speech-dominant hemisphere.  The 
emotional changes reported by the veteran, including 
increased irritability, were deemed most likely reactive to 
the veteran's frustration of having to cope at a reduced 
level of capacity.

A November 1998 VA examination report indicates the veteran 
was diagnosed with dementia not otherwise identified.  The 
examiner further noted that there was no evidence whatsoever 
to suggest  that the veteran's dementia resulted from or had 
any association whatsoever with the veteran's military 
service.  The examiner further noted that the veteran's 
spouse described symptoms which may suggest the veteran had 
post traumatic stress disorder (PTSD) prior to developing 
dementia, although it would be difficult to elicit a history 
reliable enough to make a diagnosis of PTSD or delayed PTSD, 
given the veteran's current expressive and cognitive 
problems.

Records dated from 1996 to 2000 from Drs. Rowe and 
Ferraraccio describe the treatment the veteran received over 
time for various health problems, including dementia.

Lastly, a January 2004 VA examination report indicates that, 
given the veteran's history regarding the onset of his 
symptoms for which he sought treatment in 1996, approximately 
15 or 16 years after discharge from service in 1980, it was 
the examiner's opinion that there was no reasonable 
likelihood that the recurrent dementia and symptoms were 
related to the veteran's service. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for dementia with prominent 
aphasic symptoms.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  However, in this 
case, as noted above, the record does not include evidence 
that the veteran currently suffers from dementia which is 
related to his active service.  As a matter of fact, the 
preponderance of the evidence indicates that the veteran's 
dementia became manifest more than 15 years after the 
veteran's discharge from service, and is not related to his 
active service. 

The Board acknowledges the veteran's own statements tending 
to support his claim of service connection for dementia.  
However, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
while the veteran himself believes he suffers from dementia 
related to service, the medical evidence of record does not 
confirm this belief, and there is no evidence that he has the 
required medical knowledge to support his own conclusions.  
In the absence of medical evidence supporting the claimed 
disorder, the benefit sought cannot be granted.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for dementia 
with prominent aphasic symptoms is denied.  The application 
of the reasonable doubt doctrine is, therefore, not warranted 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Lung Disorder, to Include as Secondary to Agent Orange 
Exposure.

With respect to the evidence of record, the service medical 
records are negative for any complaints of or treatment for a 
lung disorder or related symptomatology.  The veteran was 
discharged from active service in March 1980.  Subsequently, 
about 17 years later in September 1997, the veteran was seen 
by service department health care providers which, upon an x-
ray examination of the veteran's chest, found the veteran 
presented findings consistent with chronic obstructive 
pulmonary disease (COPD) and chronic changes.  

November 1998 VA radiology report shows the veteran had lungs 
markedly hyperinflated with emphysematous changes.  And, a 
November 1998 VA general examination report indicates the 
veteran had a history of smoking for 10 years, but denied 
difficulty breathing except for occasional wheezing with 
colds, shortness of breath with exertion and congestion.  The 
veteran was diagnosed with lung condition with occasional 
shortness of breath.  Pulmonary function testing was pending 
at this time.

Private clinical records received from Drs. Rowe and 
Ferraraccio dated from 1996 to 2000 include January 1997 
notations indicating chest x-rays showed some bilateral lung 
field chronic changes consistent with possibly some pulmonary 
fibrosis or scarring.  The records also indicate that it was 
questionable whether or not there could be some infiltrate in 
that area.  However, upon referral for further examination, 
it was determined that the veteran had early pneumonia.

May 2002 records received from the CMP Parthenon Pavillion 
include a diagnosis of COPD. 

The veteran underwent a VA examination in January 2004.  The 
report of the examination shows the veteran had normal 
breathing sounds and examination of the heart showed the 
"PMI" was not displaced.  The diagnoses were no evidence of 
COPD or lung disease.  The pulmonary functioning testing was 
ordered but could not be performed as the veteran was unable 
to perform the required maneuvers of testing after multiple 
attempts, even with personal assistance, due to his verbal 
coherence problems and general resistance concerns. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a lung disorder.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, in this case, as noted above, the record 
does not include evidence that the veteran currently suffers 
from a lung disorder, per the last VA examination in January 
2004.  However, even assuming that the January 2004 VA 
examination was incomplete given that pulmonary function 
testing could not be performed due to the veteran's physical 
inabilities, the Board still finds that the preponderance of 
the evidence is against a grant of service connection for a 
lung disorder as the evidence does not contain competent 
medical evidence that any current lung disorder is related to 
the veteran's active service or to any in-service exposure to 
Agent Orange.  

The Board acknowledges the veteran's own statements tending 
to support his claim of service connection for a lung 
disorder.  However, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this case, while the veteran himself believes he suffers from 
a lung disorder related to service, the medical evidence of 
record does not confirm this belief, and there is no evidence 
that he has the required medical knowledge to support his own 
conclusions.  In the absence of medical evidence supporting 
the claimed disorder, the benefit sought cannot be granted.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for a lung 
disorder, to include as secondary to Agent Orange exposure, 
is denied.  The application of the reasonable doubt doctrine 
is, therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Hearing Loss.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In this case, the veteran's DD-214 and his service medical 
records show that he served as a utility helicopter repairer 
for 6 years and 7 months, and as observation/scout helicopter 
repairer for 8 years and 5 months.  These records also show 
that, although the veteran did not meet the requirements of 
38 C.F.R. § 3.385 at any time during his active service, his 
hearing ability decreased over his active service.  
Specifically, a January 1969 examination shows that the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 0, 0, 0, 5, 5, and for the right ear were 0, 0, 0, 5, 5, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  In addition, a January 1974 examination shows 
his pure tone thresholds, in decibels, for the left ear were 
20, 15, 10, 15, 10, and for the right ear were 25, 20, 15, 
10, 10, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Lastly, a July 1978 examination report 
shows his pure tone thresholds, in decibels, for the left ear 
were 20, 25, 25, 20, 10, and for the right ear were 20, 20, 
20, 25, 10, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.

A November 1998 VA audiologic examination report indicates 
that the veteran's claims file was not available for review, 
and that the veteran reported a history of military noise 
exposure and ringing type of tinnitus.  Upon examination, the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 45, 40, 35, 35, 50, and for the right ear were 40, 30, 
30, 30, 50, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  He was diagnosed with bilateral 
moderate to severe mixed hearing loss.  

A January 1999 VA examination report reveals the veteran was 
diagnosed with bilateral mixed hearing loss mild to moderate, 
and bilateral tinnitus.

Lastly, a January 2004 VA audiologic examination report 
indicates that the veteran's claims file was not available 
for review.  However, given the constraints of the veteran's 
language capabilities, it was determined he was severely 
cognitively impaired and was unable to follow simple 
instruction due to his dementia.  For these reasons, the 
audiological examination was terminated until the veteran's 
functional status improved.

Upon a review of the evidence, the Board finds that a grant 
of service connection for hearing loss is warranted in this 
case.  The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran served during active service as a helicopter repairer 
for at least 15 years, which resulted in noise exposure 
during this time.  In addition, the service medical records 
confirm that the veteran's hearing ability decreased during 
his active service, although his hearing impairment upon 
discharge did not meet the criteria for a VA hearing 
disability under 38 C.F.R. § 3.385.  Subsequently, the post-
service medical evidence continues to show a decrease in the 
veteran's hearing ability to the present.  And, as of the 
November 1998 VA audiological examination discussed above, 
the veteran's hearing impairment met the requirements of 
38 C.F.R. § 3.385.  As such, although the evidence does not 
include a medical opinion specifically linking the veteran's 
current hearing disability to his active service, the Board 
finds that the evidence of record in its entirety tends to 
support a grant of service connection for hearing loss.  As 
previously indicated, when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for 
hearing loss is granted.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for dementia with prominent aphasic 
symptoms is denied.

Service connection for a lung disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for hearing loss is granted.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



